Per Curiam.
This is an appeal from a decree dismissing the petition of a wife for a divorce a mensa et thoro upon the ground of extreme cruelt}r. The specific charges made by her against her husband were gross abuse of marital rights, physical violence and unfounded accusation of adultery committed by her. These charges are supported by her-own testimony upon the witness-stand, but we fail to discover in our examination of the proofs sent up by the court below such corroboration of her story as the law requires in order to entitle her to the relief sought. Very little effort appears to have been made to produce such corroborating testimony, and that which was offered seems in the opinion of the advisory master not to have been entitled to much credit. It makes the same impression upon us, and we cannot, therefore, say that the dismissal of the petition was not justified by the proofs.
The decree under review will be affirmed.
For affirmance—The Chief-Justice, Garrison, Swayze, Trenchard, Parker, Bergen, Minturn/ Kaltscii, Black, WlITTE, PIePRENHEIMER, WILLIAMS, GARDNER-13.
For reversal—None.